IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ROBERT J. EGIZIO,                           :   No. 83 WAL 2022
                                            :
                   Respondent               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
CONSOL PENNSYLVANIA COAL                    :
COMPANY, LLC (WORKERS'                      :
COMPENSATION APPEAL BOARD),                 :
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

     AND NOW, this 30th day of August, 2022, the Petition for Allowance of Appeal is

DENIED.